*224Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William H. Evans, Jr., petitions this court for a writ of mandamus, seeking an order directing the district court to file his 28 U.S.C. § 2241 (2012) petition. Our review of the district court’s docket reveals that the district court entered Evans’ petition on August 7, 2014. Accordingly, because Evans has received the relief he seeks, we grant leave to proceed in forma pauperis and deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.